DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Atsumi et al. [EP 2,270,717], Lu [U.S. PG Publication No. 2015/0156517] and Flynn et al. [U.S. PG Publication No. 2014/0192862]) do not disclose, with respect to claim 1, a block-based encoding system with a wavelet transform component to apply wavelet transform to a plurality of pixel blocks from a slice of a current video frame in order to decompose the pixel blocks from the slices into a plurality of frequency bands, a buffer then stores the frequency data of the frequency bands into frequency blocks, from which a complexity analysis component may calculate statistics of the frequency blocks across the buffer with reference to each other in order to output complexity statistics back to the block-based encoder, from here quantization parameters for each of the frequency bands is determined based on the complexity analysis in order to further compress the frequency blocks of the buffer, from which a wireless interface then transmits the frequency data over a wireless connection. Rather, the prior art fails to disclose a buffer which directly receives frequency data to form frequency blocks across frequency bands in a manner as visually seen FIG. 7 of the instant application from which may be further used as claimed. The same reasoning applies to claims 10 and 17 mutatis mutandis. 

	Additional potential prior art was found and examined for the amendments. In particular, Kajiwara et al. [U.S. PG Publication No. 2010/0034478] teaches as seen in ¶0045 wherein a transform is performed [e.g. Hadamard transform, though any may be used as referenced] which splits up the transform to separate low frequency bands from high frequency bands, with the low frequency band data going to buffer memory as seen in FIG. 1, however as described in ¶0053 this separation is further shown as only low frequency bands are sent into a functioning buffer, rather than the plurality of frequency bands placed into a buffer as frequency blocks as per currently claimed. Additionally, Kajiwara et al. ‘811 [U.S. Patent No. 6,909,811] shows in col. 7, li. 4-24 in reference to FIG. 6 a separation of varying levels of frequency bands by using a buffer but the buffer is used to store image input data rather than the bands themselves. Nakayama et al. [U.S. PG Publication No. 2003/0118242] was found to be very similar in this manner to Kajiwara et al. ‘811 with the disclosure being as seen in ¶0145 and FIG. 14.

	Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483